DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 6, 11-12, 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strange (US 2007/0095218) in view of Hawkins et al. (US 2013/0194338).
Regarding to claims 1, 11, 17, 21:
Strange discloses an apparatus for printing on a strand element (FIG. 6, element 12), the apparatus comprising: 
	a printer head (FIG. 6, element 101), the printer head comprising:
                         a conduit and a cavity formed within the conduit, the cavity configured to receive the strand element and pass the strand element from a first end of the cavity to a second end of the cavity (FIG. 6: The frame supporting the printheads 180 forms a conduit enclosing the cavity in its center); and
                         a first set of fluid nozzles formed on the conduit and positioned on a perimeter of the cavity around a first target location within the cavity, wherein each of the fluid nozzles in the first set is positioned to aim at the first target location, and the first target location corresponds to a location of a first segment of the strand element when the strand element is positioned within the cavity (FIG. 6, elements 180 and paragraph [0028]: The printhead assembly 180 is an inkjet printhead, wherein the inkjet printhead comprises a plurality of nozzles for jetting ink to form images, conventionally. FIG. 6 shows each printhead 180 aims to the printed element 12 at a target location at a different segment from the other printheads); and
              wherein each of the jet heads is in fluid communication with a respective one of the fluid nozzles, wherein each of the jet heads is configured to dispense fluid through a respective fluid nozzle (paragraph [0028]: The print head is preferably a piezoelectric or thermal transfer inkjet printhead. In a conventional ink jet piezoelectric printhead, the piezoelectric elements are driven to displace to create a pressure on the ink meniscus to cause the ink ejection from the nozzles. Similarly, in a conventional ink jet thermal printhead, the thermal elements are driven to heat up the ink to create a pressure on the ink meniscus to cause the ink ejection from the nozzles). 
Strange however is silent wherein each of the jet heads dispenses fluid through a respective fluid nozzle in form of a continuous column of fluid extending radially inward from a respective nozzle.
Hawkins et al. discloses a printing apparatus comprising an inkjet printhead (FIG. 2, element 48) that dispenses ink through a nozzle (FIG. 2, element 49) in form of a continuous column of ink (FIG. 2, element 52) extending radially inward from the nozzle.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to replace the DOD printhead in Strange by a continuous ink jet printhead as disclosed by Hawkins et al. since both types of printheads are well known in the inkjet technology art as exchangeable as taught by Hawkins et al. (paragraph [0003]).
Regarding to claims 12 and 17: wherein the strand element is one of the following: a thread, yarn, filament, wire, optic fiber, microtube for fluid flow, cable, or rope (The intended use of the apparatus for printing on a small-scale object is just a matter of down-sizing the prior apparatus to fit to the small-scale object. Such down-sizing does not make the new apparatus distinct from the prior apparatus, and thus does not carry patentable weight. In addition, the printing method in the prior art would still be applied for printing small-scale objects as long as the apparatus is down-sized to fit to the size of the small-scale objects. Furthermore, the Examiner cites a new reference (Monterio et al. US 9162503) that teaches an inkjet printing apparatus for printing a cylindrical object having a diameter around 15mm (small-scale object)).
Regarding to claims 2-3, 6, 18, 20: wherein the conduit is cylindrical in shape (Strange: FIG. 6), wherein the fluid nozzles of the first set are positioned radially about the cavity (Strange: FIG. 6, elements 180), further comprising a first set of jet heads, wherein each of the jet heads is configured to apply one of fluidic pressure, a magnetic field, and ultrasonic acoustic pressure to form the continuous column of fluid (Hawkins et al.: FIG. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853